Case 4:18-cr-00043-RAJ-RJK Document 56 Filed 10/14/20 Page 1 of 8 PageID# 486

                                                                                           FILEO

                      IN THE UNITED STATES DISTRICT COURT
                                                                                         OCT M 2020
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                   CLERK. U.S. DIS'l KiCTCbuRT
                                     Newport News Division                                NORFO;.K. VA




TYSON RICHBURG,

               Petitioner,

       V.                                               CRIMIN AL ACTION NO. 4:18-cr-43


UNITED STATES OF AMERICA,

               Respondent.


                           MEMORANDUM OPINION AND ORDER


       Before the Court is Tyson Richburg's ("Petitioner") Motion for Compassionate Release

Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 45. The Government opposed the motion, and

Petitioner filed a reply. ECF Nos. 51, 54. Having been fully briefed, this matter is ripe for judicial

deteimination. For the following reasons, Petitioner's Motion is DENIED.


                             I. FACTUAL AND PROCEDURAL HISTORY

       On June 1 1, 2018, a federal grand jmy returned a seven-count indictment charging

Petitioner with possession with intent to Distribute and Distribution of Heroin, in violation of Title

21, U.S.C. § 841(a)(1)(Counts One through Five); Felon in Possession of a Firearm, in violation

of Title 18, U.S.C. § 922(g)(1)(Count Six); and Possession of a Firearm in Furtherance of Drug

Trafficking in violation of Title 18, U.S.C. § 924(c)(1)(Count Seven). ECF No. 31. On August

15, 2019, Petitioner pleaded guilty to counts Five and Seven. ECF No. 19. According to the

Presentence report ("PSR"), Petitioner was responsible for 13.54 grams of cocaine and 54 grams

of heroin. ECF No. 31. Petitioner was determined to be a criminal histoiy category III with five

criminal histoiy points. On August 15, 2018, Petitioner was sentenced to 60 months and one day
Case 4:18-cr-00043-RAJ-RJK Document 56 Filed 10/14/20 Page 2 of 8 PageID# 487




incarceration and three years of supervised release on Counts Five and Seven. ECF No. 35.

       Petitioner, age 39, is currently incarcerated at Petersburg Low FCI in Virginia, a low

security federal correctional institution. ECF No.45. While at FCI Petersburg Low,Petitioner has

been working and taking some classes. ECF No. 45 at Exhibit 6. Medical records from March 3,

2020, indicate that Petitioner was enrolled in a class, which was noted as being helpful in dealing

with his mental health issues. Id. Petitioner has received one disciplinary infraction for possessing

cigarettes in October 2019. Id. On April 20, 2020, Petitioner made a written request for

compassionate release to the Warden at FCI Petersburg Low. ECF No.45 at Exhibit 2. The Warden

denied Petitioner's request on May 1, 2020.

       On May 26, 2020, Petitioner filed a pro se motion for compassionate release. ECF No. 42.

On July 10, 2020, Petitioner, through counsel, filed a motion for compassionate release citing a

history of Post-Traumatic Stress Disorder(PTSD)and major depressive disorder, which Petitioner

argues both weaken his immune system and thereby place him at a greater risk should he contract

COVID-19. ECF No. 45. Petitioner recognizes that he does not suffer from physical health

problems. Id. Petitioner requests that this Court allow him to finish out the remainder of his

sentence on home confinement. Id.


       On July 27,2020,the Government opposed the motion. ECF No. 51. Petitioner filed a reply

on July 31, 2020. ECF No. 54. Petitioner's medical records were filed under seal. ECF Nos. 47-

48. Petitioner is scheduled for release on July 8, 2022.


                                    II. LEGAL STANDARD


A. The Exhaustion Requirement

       A petitioner may bring a motion to modify his or her sentence "after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons("BOP")to bring a
Case 4:18-cr-00043-RAJ-RJK Document 56 Filed 10/14/20 Page 3 of 8 PageID# 488




motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

a petitioner seeking compassionate release is generally required to exhaust his or her administrative

remedies prior to bringing a motion before the district court. Id.


B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

"extraordinai7 and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

"Extraordinary and compelling reasons" was previously defined by the United States Sentencing

Commission ("Sentencing Commission") in U.S.S.G. § IB 1.13, Application Note 1. Before the

passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

modified due to the petitioner's medical condition, age, or family circumstances and further

defined the limits under which a sentence reduction may be given under those justifications.

U.S.S.G. § IB 1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

provision" that allowed for a sentence modification upon a showing of "extraordinary and

compelling reason other than, or in combination with, the reasons described in subdivisions(A)

through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

severely restricted because it required approval from the BOP before an individual could petition

the district court for relief. Id.


        However, U.S.S.G. § IB 1.13 is now outdated following the passage of the FIRST STEP

Act, which allows individuals to petition the district court directly without clearance from the BOP.

As such, U.S.S.G. § IB 1.13 is merely advisory and does not bind the Court's application of §

3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May 26, 2020); .see
Case 4:18-cr-00043-RAJ-RJK Document 56 Filed 10/14/20 Page 4 of 8 PageID# 489




also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)("[T]he Court may

independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for

compassionate release ... [but § lB1.13's policy statement] remain[s] as helpful guidance to

courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) ("[T]he

Commission's existing policy statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive"). A petitioner's rehabilitation

standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.

§ 994(t). In sum, the Court may consider a combination of factors, including but not limited to

those listed in U.S.S.G. § IB 1.13, in evaluating a petitioner's request for a sentence modification

under 18 U.S.C. § 3582(c)(l)(A)(i).


                                        III. DISCUSSION


A. The Exhaustion Requirement

       The Court finds that Petitioner did not exhaust his administrative remedies prior to bringing

his motion with the Court. On April 20, 2020, Petitioner made a written request for compassionate

release to the Warden at Petersburg Low. ECF No. 45 at Exhibit 2. On May 1, 2020, the Warden

returned the fonn to the Petitioner because it did not have the requisite information. The

Government argues that the Petitioner used an inmate "Request to Staff form and that the form

was returned to Petitioner infonning him that his request did not contain the requisite information

for Compassionate Release. ECF No. 51. However, Petitioner argues that the Warden's response

was not a proper denial of Petitioner's request for compassionate release. ECF No. 45 at Exhibit

2. This Court finds that the Petitioner did not exhaust his administrative remedies because he did

not file a proper request. However, the Court, as consistent with its previous opinions, can waive

the exhaustion requirement given the COVID-19 pandemic and the catastrophic health
Case 4:18-cr-00043-RAJ-RJK Document 56 Filed 10/14/20 Page 5 of 8 PageID# 490




consequences it has for inmates with underlying health conditions. See United States v. Poulios,

N. 2:09-cr-109, 2020 WL 1922775, at *1 (E.D. Va. April 21, 2020); United States v. Casey, No.

4:18-cr-4, 2020 WL 2297184, at *2 (E.D. Va. May 6, 2020); Miller v. United States, 2020 WL

1814084, at *2(E.D. Mich. Apr. 9, 2020); Zukerman, 2020 WL 1659880, at *3; United States v.

Perez, 2020 WL 1456422, at *3-4(S.D.N.Y. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *2.

Accordingly, this Court waives the exhaustion requirement here.


B. Compassionate Release

       The Court now turns to whether Petitioner has set forth extraordinary and compelling

reasons to justify his immediate release. According to Petitioner's motion and PSR,Petitioner was

diagnosed with Dysthymic Disorder and Adjustment Disorder with anxious mood. Mood Disorder,

Impulse Control Disorder, PTSD, R/O Bipolar Disorder, and R/0 Personality Disorder. ECF Nos.

45, 22. Petitioner was hospitalized for psychiatric reasons in 2008 and 2014. Petitioner is currently

prescribed fen*ous gluconate (iron), mirtazapine, and sertraline. ECF No. 45. Petitioner continues

to suffer from PTSD and depressive disorder and has experienced depression, headaches, anxiety,

nightmares, and other related symptoms. Id. Petitioner states that he does not have underlying

physical comorbidities that are commonly associated with vulnerability to COVID-19, such as

heart disease, diabetes, hypertension, or asthma. However, Petitioner argues that his mental

illnesses have been found to weaken the immune system, thereby increasing his vulnerability

should he contract COVID-19. ECF No. 45. Notably, Petitioner points to scientific evidence,

declarations for other cases, and statements from psychiatrists which show that mental illnesses,

like PTSD, generate chronic stress which can cause "inflammation of the lungs and impairs

respiration." ECF No. 45 at Exhibit 7.

       The Court does not find that Petitioner has set forth extraordinary and compelling reasons
Case 4:18-cr-00043-RAJ-RJK Document 56 Filed 10/14/20 Page 6 of 8 PageID# 491




to justify his release. First, Petitioner does not show a particularized susceptibility to COVID-19.

While Petitioner suffers from extensive mental illnesses, Petitioner's medical records do not

indicate any underlying physical health issues that place Petitioner at a higher risk for serious

illness if he contracts COVID-19. EOF No. 45. Moreover, although PTSD is a serious condition,

it is not recognized by the CDC as a condition which places an individual at an increased level of

risk.' Petitioner's own medical records, filed under seal, state that he does not currently have any

of illnesses recognized by the CDC which place an individual at an increased level of risk. ECF

No. 48. Although Petitioner pointed to evidence showing how PTSD can substantially weaken the

immune system. Petitioner did not provide any evidence to show that Petitioner's own immune

system or physical health is negatively impacted due to his mental illnesses. Finally, Petitioner did

not provide evidence that he has developed any of the physical ailments, such as lung

inflammation, stemming from his mental health which would place him at an increased risk.

        Second, while the Court understands the magnitude of the COVID-19 pandemic and its

effect on prisons, the pandemic alone does not warrant compelling and extraordinary reasons for

the release of all inmates. See United States v. Carter^ No. 2:19-CR-00078, 2020 WL 3458598, at

*5(S.D.W. Va. June 25, 2020)(noting that while any number of COVID-19 cases within a prison

is of great concern, "a generalized assertion of the existence of the pandemic alone cannot

independently Justify compassionate release"). Federal courts around the country have found that

the pandemic may pose extraordinaiy and compelling reasons for petitioners with underlying

health conditions which substantially increases the risk of severe illness if they contract COVID-

19. United States v. Zukerman, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020); United States

V. Rodriguez, 2020 WL 1627331, at *7(E.D. Pa. Apr. 1, 2020); United States v. Jepsen, No. 3:19-


       ' Centers for Disease Control and Prevention, "People Who are at Higher Risk," CDC.gov, available at
       https://\v\v\v.cdc.gov/coronavirus/2019-neov/speeifie-groups/peoplc-at-higher-risk.html

                                                    6
Case 4:18-cr-00043-RAJ-RJK Document 56 Filed 10/14/20 Page 7 of 8 PageID# 492




CV-00073(VLB), 2020 WL 1640232, at *5(D. Conn. Apr. 1, 2020); United States v. Muniz, No.

4:09-CR-0199-l,2020 WL 1540325,at *2(S.D.Tex. Mar. 30,2020); United States v. Campagna,

No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020). Unlike the

individuals in the above cases. Petitioner has failed to identify compelling and extraordinary

reasons to justify his release.

        Finally, the § 3553(a)factors weigh against Petitioner's compassionate release. Petitioner's

criminal history and the seriousness of his conduct remain unchanged. Petitioner was convicted of

a drug trafficking crime and the possession of a fireann in furtherance of that crime. Before this

crime, Petitioner was convicted of possession of more than one kilogram of marijuana in

Mississippi. ECF No. 31 at 8. Also, while Petitioner was serving his post-imprisonment probation

for this offense. Petitioner absconded and fled to Washington, D.C. Once in D.C., Petitioner was

aiTested for being a felon in possession of a firearm. Id. Furthermore, while on bond for the D.C.

charge and under supervision from his Mississippi conviction, Petitioner began selling heroin in

Williamsburg, VA while armed. This course of conduct resulted in his conviction and sentence

presently before the Court. Id. at 5-9. While at FCI Petersburg Low, Petitioner has received one

disciplinaiy infraction for possessing cigarettes in October 2019. The Petitioner's criminal history

and his displayed disinterest in following court rules, state and federal, make him unlikely to

remain crime free if released to home confinement. On the other hand, while at FCI Petersburg

Low, Petitioner has completed educational courses and worked in the dining room. ECF No. 45 at

Exhibit 6. Moreover, medical records from March 3,2020, indicate that Petitioner was enrolled in

a class, which was noted as being helpful in dealing with his mental health issues and has been

receiving proper medications. Id. at Exhibit 5. The Court finds Petitioner's immediate release, or

request for home confinement, is inappropriate at this time.
Case 4:18-cr-00043-RAJ-RJK Document 56 Filed 10/14/20 Page 8 of 8 PageID# 493




                                          IV. CONCLUSION


       For the foregoing reasons, Petitioner's Motion is DENIED.

       The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United States

Marshals Service.


       IT IS SO ORDERED.


Newport News, Virginia                                             —TT'
Octobers 2020
        T                                                    United State/District Judi
                                                                                       se
